Per Curiam. By opinion handed down on April 5, 1995, we reversed and remanded this case to the Arkansas Workers’ Compensation Commission. The Commission had found appellant was entitled to compensation for medical benefits and physical impairment but denied wage loss disability in any amount. We remanded for a new determination as to wage loss disability “consistent” with our opinion. Counsel for appellant has filed a motion for attorney’s fees pursuant to Ark. Code Ann. § ll-9-715(b) (1987). We think a fee is proper. See Cagle Fabricating & Steel, Inc. v. Patterson, 43 Ark. App. 79, 861 S.W.2d 114 (1993); Crow v. Weyerhaeuser Co., 41 Ark. App. 225, 852 S.W.2d 334 (1993). Therefore, we grant appellant’s motion and award a fee of $500.00.